DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
2.	Applicant’s arguments, (see pages 7-11), filed on the 2nd of June, 2022 with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 7-9, 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: 9,445,323 B1 Ramamurthy et al. (Ramamurthy), in view of Publication No.: US 2013/0223322 A1 to Ode, Takayoshi (Ode). 
	As to Claims 1, 8 and 14, Ramamurthy discloses a mobile device, comprising: 
a processor (Fig. 2, ‘processor 41’); and 
a memory (Fig. 2, ‘data storage 42’) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
detecting a change from a first cellular communication frequency band to a second cellular communication frequency band, wherein the first cellular communication frequency band and the second cellular communication frequency band are used by the mobile device to communicate with a radio access network base station (Fig. 1, ‘upon determining that UE 18 should engage in a handover, eNB 14 may generate and forward to MME 15 a handover notification, such as Handover Notification message 502, that specifies the UE 18 and the type of handover in which UE 18 is going to engage. For instance, the Handover Notification message 502 may specify UE 18 by a physical identifier of UE 18, such as the UE's MEID or ESN. Handover Notification message 502 may also contain an indication that eNB 14 determined that UE 18 should engage in an inter-band handover from frequency band F1 to frequency band F2 of eNB 14, for instance. However, in other examples, other types of handover notifications are possible as well.  After the PGW 19 tears down the UE's active connection, eNB 14 may transmit a Handover Instruction message 510 to UE 18. Handover Instruction message 510 may indicate to UE 18 the frequency band and/or the eNB on which to transition to operate. In the example depicted in the signal-flow diagram of Fig. 5, Handover Instruction message 510 may indicate to UE 18 to transition to operate on frequency band F2 of eNB 14. However, in other examples, the Handover Instruction message 510 may indicate other frequency bands and/or other eNBs on which to transition to operate’, Col. 10, ll 5-18 and ll 57-67), wherein the radio access network base station is coupled with a core network device that facilitates provision of cellular communication service to the mobile device (Fig. 1, ‘after the PGW 19 tears down the UE's active connection, eNB 14 may transmit a Handover Instruction message 510 to UE 18. Handover Instruction message 510 may indicate to UE 18 the frequency band and/or the eNB on which to transition to operate. In the example depicted in the signal-flow diagram of Fig. 5, Handover Instruction message 510 may indicate to UE 18 to transition to operate on frequency band F2 of eNB 14. However, in other examples, the Handover Instruction message 510 may indicate other frequency bands and/or other eNBs on which to transition to operate’, Col. 10, ll 57-67; see also Col. 4, ll 8-19). 
Ramamurthy does not expressly disclose in response to detecting the change from the first cellular communication frequency band to the second cellular communication frequency band, sending a notification to the core network device to notify the core network device of the change from the first cellular communication frequency band to the second cellular communication frequency band.
However, Ode discloses in response to detecting the change from the first cellular communication frequency band to the second cellular communication frequency band, sending a notification to the core network device to notify the core network device of the change from the first cellular communication frequency band to the second cellular communication frequency band (‘note that in the case where a change is made to the frequency band of a base station belonging to the MBSFN area, a  band notification is transferred via the MME 400 to the MCE 100, which subsequently recalculates a frequency band available for MBSFN’, ¶ 0163).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘in response to detecting the change from the first cellular communication frequency band to the second cellular communication frequency band, sending a notification to the core network device to notify the core network device of the change from the first cellular communication frequency band to the second cellular communication frequency band’ as disclosed by Ode into Ramamurthy so as to effectively reduce loss of data reception quality when common content is transmitted between two different frequency bands in wireless communication system, Ode ¶ 0165.
As to Claim 2, Ramamurthy further discloses wherein the mobile device is adapted to communicate via a previous generation wireless protocol and a subsequent generation wireless protocol, and wherein the change from the first cellular communication frequency band to the second cellular communication frequency band is associated with a change of wireless protocol by the mobile device (Fig. 1, ‘upon determining that UE 18 should engage in a handover, eNB 14 may generate and forward to MME 15 a handover notification, such as Handover Notification message 502, that specifies the UE 18 and the type of handover in which UE 18 is going to engage. For instance, the Handover Notification message 502 may specify UE 18 by a physical identifier of UE 18, such as the UE's MEID or ESN. Handover Notification message 502 may also contain an indication that eNB 14 determined that UE 18 should engage in an inter-band handover from frequency band F1 to frequency band F2 of eNB 14, for instance. However, in other examples, other types of handover notifications are possible as well.  After the PGW 19 tears down the UE's active connection, eNB 14 may transmit a Handover Instruction message 510 to UE 18. Handover Instruction message 510 may indicate to UE 18 the frequency band and/or the eNB on which to transition to operate. In the example depicted in the signal-flow diagram of Fig. 5, Handover Instruction message 510 may indicate to UE 18 to transition to operate on frequency band F2 of eNB 14. However, in other examples, the Handover Instruction message 510 may indicate other frequency bands and/or other eNBs on which to transition to operate’, Col. 10, ll 5-18 and ll 57-67; see also Col. 7, ll 52-63).
As to Claim 7, Ramamurthy further discloses wherein sending the notification to the core network device comprises sending the notification to a mobility management entity or an access and mobility management function at the core network device (Fig. 1, ‘upon determining that UE 18 should engage in a handover, eNB 14 may generate and forward to MME 15 a handover notification, such as Handover Notification message 502, that specifies the UE 18 and the type of handover in which UE 18 is going to engage’, Col. 10, ll 5-10).
As to Claim 9, Ramamurthy further discloses wherein the radio access network equipment comprises an evolved node B device and the notification to the core network equipment comprises an S1 application protocol message (‘the interface (physical or logical network connection) between MME 15 and SGW 17 is known as an S11 interface, the interface between MME 15 and eNB 13 is known as an S1-MME interface, the interface between SGW 17 and eNB 13 is known as an S1-U interface, and the interface between the eNB 13 and other eNBs (not shown) in the RAN is known as an X2 interface’, Col. 4, ll 24-31).
As to Claim 11, Ramamurthy further discloses wherein the radio access network equipment is adapted to communicate via a communication protocol that supports multiple different frequency bands, and wherein the change from the first cellular communication frequency band to the second cellular communication frequency band comprises a switch from one of the multiple different frequency bands to another of the multiple different frequency bands (Fig. 1, ‘upon determining that UE 18 should engage in a handover, eNB 14 may generate and forward to MME 15 a handover notification, such as Handover Notification message 502, that specifies the UE 18 and the type of handover in which UE 18 is going to engage. For instance, the Handover Notification message 502 may specify UE 18 by a physical identifier of UE 18, such as the UE's MEID or ESN. Handover Notification message 502 may also contain an indication that eNB 14 determined that UE 18 should engage in an inter-band handover from frequency band F1 to frequency band F2 of eNB 14, for instance. However, in other examples, other types of handover notifications are possible as well.  After the PGW 19 tears down the UE's active connection, eNB 14 may transmit a Handover Instruction message 510 to UE 18. Handover Instruction message 510 may indicate to UE 18 the frequency band and/or the eNB on which to transition to operate. In the example depicted in the signal-flow diagram of Fig. 5, Handover Instruction message 510 may indicate to UE 18 to transition to operate on frequency band F2 of eNB 14. However, in other examples, the Handover Instruction message 510 may indicate other frequency bands and/or other eNBs on which to transition to operate’, Col. 10, ll 5-18 and ll 57-67).
As to Claim 15, Ramamurthy further discloses wherein the operations further comprise sending a frequency band inquiry to request frequency band information comprising the frequency band used by the device (‘upon receipt of Bearer Resource Allocation Request message 514, MME 15 may transmit to PGW 19 a Bearer Request message 516 that indicates that UE 18 is requesting allocation of bearer resources. Responsive to receiving this Bearer Request message 516, PGW 19 may allocate the requested bearer resources thereby establishing an active connection for UE 18’, Col. 11, ll 9-15).
As to Claim 16, Ramamurthy further discloses wherein the core network device provides a mobility management entity or an access and mobility management function, and wherein the notification of the change from the first cellular communication frequency band to the second cellular communication frequency band used by the device is received at the mobility management entity or the access and mobility management function (Fig. 1, ‘upon determining that UE 18 should engage in a handover, eNB 14 may generate and forward to MME 15 a handover notification, such as Handover Notification message 502, that specifies the UE 18 and the type of handover in which UE 18 is going to engage. For instance, the Handover Notification message 502 may specify UE 18 by a physical identifier of UE 18, such as the UE's MEID or ESN. Handover Notification message 502 may also contain an indication that eNB 14 determined that UE 18 should engage in an inter-band handover from frequency band F1 to frequency band F2 of eNB 14, for instance. However, in other examples, other types of handover notifications are possible as well.  After the PGW 19 tears down the UE's active connection, eNB 14 may transmit a Handover Instruction message 510 to UE 18. Handover Instruction message 510 may indicate to UE 18 the frequency band and/or the eNB on which to transition to operate. In the example depicted in the signal-flow diagram of Fig. 5, Handover Instruction message 510 may indicate to UE 18 to transition to operate on frequency band F2 of eNB 14. However, in other examples, the Handover Instruction message 510 may indicate other frequency bands and/or other eNBs on which to transition to operate’, Col. 10, ll 5-18 and ll 57-67).
As to Claim 17, Ramamurthy further discloses wherein adjusting the cellular communication service parameter comprises conveying the change from the first cellular communication frequency band to the second cellular communication frequency band used by the device to a packet data network gateway (‘upon receipt of Bearer Resource Allocation Request message 514, MME 15 may transmit to PGW 19 a Bearer Request message 516 that indicates that UE 18 is requesting allocation of bearer resources. Responsive to receiving this Bearer Request message 516, PGW 19 may allocate the requested bearer resources thereby establishing an active connection for UE 18’, Col. 11, ll 9-15).

5.	Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy, in view of Ode and further in view of Publication No.: US 2014/0269441 A1 to Hyde et al. (Hyde).
As to Claims 4 and 12, Ramamurthy in view of Ode do not expressly disclose wherein the change from the first cellular communication frequency band to the second cellular communication frequency band comprises a change from a higher frequency band at or above 25 gigahertz to a lower frequency band at or below 7 gigahertz.
However, Hyde discloses wherein the change from the first cellular communication frequency band to the second cellular communication frequency band comprises a change from a higher frequency band at or above 25 gigahertz to a lower frequency band at or below 7 gigahertz (‘in some variants, an extremely high frequency (EHF) communication (such as at 30-300 GHz, such as at 60 GHz in accordance with IEEE 802.1 lad) may be conducted by wireless node that is also capable of utilizing other frequency bands or other wireless communication standards. To facilitate such interoperability, a wireless node may determine (i) whether or when to switch to another frequency band or another wireless communication standard or (ii) whether or when to share bandwidth demands with another frequency band or another wireless communication standard. Third, a wireless node may switch if a current frequency is experiencing attenuation but another frequency is likely not to experience the same attenuation (such as if body tissue is currently attenuating a 60 GHz signal, but the mobile device can switch to a lower frequency signal below 10 GHz)’, ¶ 0393).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the change from the first cellular communication frequency band to the second cellular communication frequency band comprises a change from a higher frequency band at or above 25 gigahertz to a lower frequency band at or below 7 gigahertz’ as disclosed by Hyde into Ramamurthy in view of Ode so as to effectively establish direct wireless linkage between cell tower and mobile devices in wireless communication system, Hyde ¶ 0328.
	As to Claims 5 and 13, Ramamurthy in view of Ode do not expressly disclose wherein the change from the first cellular communication frequency band to the second cellular communication frequency band comprises a change from a lower frequency band at or below 7 gigahertz to a higher frequency band at or above 25 gigahertz.
However, Hyde discloses wherein the change from the first cellular communication frequency band to the second cellular communication frequency band comprises a change from a lower frequency band at or below 7 gigahertz to a higher frequency band at or above 25 gigahertz (‘in some variants, an extremely high frequency (EHF) communication (such as at 30-300 GHz, such as at 60 GHz in accordance with IEEE 802.1 lad) may be conducted by wireless node that is also capable of utilizing other frequency bands or other wireless communication standards. To facilitate such interoperability, a wireless node may determine (i) whether or when to switch to another frequency band or another wireless communication standard or (ii) whether or when to share bandwidth demands with another frequency band or another wireless communication standard. Third, a wireless node may switch if a current frequency is experiencing attenuation but another frequency is likely not to experience the same attenuation (such as if body tissue is currently attenuating a 60 GHz signal, but the mobile device can switch to a lower frequency signal below 10 GHz)’, ¶ 0393).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the change from the first cellular communication frequency band to the second cellular communication frequency band comprises a change from a lower frequency band at or below 7 gigahertz to a higher frequency band at or above 25 gigahertz’ as disclosed by Hyde into Ramamurthy in view of Ode so as to effectively establish direct wireless linkage between cell tower and mobile devices in wireless communication system, Hyde ¶ 0328.

6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy, in view of Ode and further in view of Publication No.: US 2019/0213805 A1 to Prakah-Asante (Prakah-Asante). 
 	As to Claim 18, Ramamurthy in view of Ode do not expressly disclose wherein adjusting the cellular communication service parameter comprises adjusting a speed tier policy for a communication speed of the device.
	However, Prakah-Asante discloses adjusting a speed tier policy for a communication speed of the device (‘for example, if adverse weather conditions are detected, the rules engine 210 may   adjust the vehicle speed threshold for determining whether the headlamps 104 should be turned on (e.g., VS is >zi). Thus, the rules engine 210 provides for real-time decision-making and adaptively responds to data received from the vehicle data receiver 200, the user settings receiver 204, mobile device data receiver 206, and the usage learner 208’, ¶ 0057).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘adjusting a speed tier policy for a communication speed of the device as disclosed by Prakah-Asante into Ramamurthy in view of Ode to effectively manage alerts of head lamp usage of the vehicle in wireless communication system, Prakah-Asante ¶ 0003.

7.	Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view of Ode and further in view of Publication No.: US 2012/0064858 A1 to Cai et al. (Cai).
As to Claim 19, Ramamurthy in view of Ode do not expressly disclose wherein adjusting the cellular communication service parameter comprises adjusting a charging characteristic for the device.
However, Cai discloses adjusting a charging characteristic for the device (‘Fig. 6 illustrates the adjusted charging rates displayed to the end user in an exemplary embodiment. In this example, four contacts are displayed along with an adjustment charging rate per media type for a time period. For Contact 1, the adjusted charging rate for voice calls is 5 per minute until 8 p.m. (two hours). For Contact 2, the adjusted charging rate for text messaging is 25 until 8 p.m. For Contact 3, the adjusted charging rate for voice calls is 3 per minute until 8 p.m. For Contact 4, the adjusted charging rate for multimedia messaging is 50 until 8 p.m.’, ¶ 0049). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘adjusting a charging characteristic for the device’ as disclosed by Cai into Ramamurthy in view of Ode to effectively manage bandwidth usage in wireless communication system, Cai ¶ 0008.
As to Claim 20, Ramamurthy in view of Ode do not expressly disclose wherein adjusting the cellular communication service parameter comprises adjusting digital content for delivery to the device.
However, Cai discloses adjusting digital content for delivery to the device (‘Fig. 6 illustrates the adjusted charging rates displayed to the end user in an exemplary embodiment. In this example, four contacts are displayed along with an adjustment charging rate per media type for a time period. For Contact 1, the adjusted charging rate for voice calls is 5 per minute until 8 p.m. (two hours). For Contact 2, the adjusted charging rate for text messaging is 25 until 8 p.m. For Contact 3, the adjusted charging rate for voice calls is 3 per minute until 8 p.m. For Contact 4, the adjusted charging rate for multimedia messaging is 50 until 8 p.m.’, ¶ 0049) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘adjusting digital content for delivery to the device’ as disclosed by Cai into Ramamurthy in view of Ode to effectively manage bandwidth usage in wireless communication system, Cai ¶ 0008.

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view of Ode and further in view of Publication No.: 2018/025507 A1 to Nagasaka et al. (Nagasaka).
As to Claim 6, Ramamurthy in view of Ode do not expressly disclose wherein the notification to the core network device comprises a non-access stratum notification.
However, Nagasaka discloses wherein the notification to the core network device comprises a non-access stratum notification (‘specifically, the AS layer in the UE100 notifies the WLAN identifiers (and their information) to the NAS layer in the UE 100. The NAS layer in the UE 100 then makes a notification to the higher station (MME) by use of the NAS procedure. The UE 100 switches from cellular communication to WLAN communication (switches from a communication path via the eNB 200 to a communication path via the APs 300) in response to a command from the higher station notified of the WLAN identifiers’, ¶ 0082).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the notification to the core network device comprises a non-access stratum notification’ as disclosed by Nagasaka into Ramamurthy in view of Ode so as to effectively switch and use cellular/WLAN internetwork in wireless communication system, Nagasaka ¶ 0082.

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view of Ode and further in view of Publication No.: US 2020/0383010 A1 to Zhu et al. (Zhu).
	As to Claim 3, Ramamurthy in view of Ode do not expressly disclose wherein the mobile device is adapted to communicate via a fifth generation (5G) wireless protocol that supports multiple different frequency bands, and wherein the change from the first cellular communication frequency band to the second cellular communication frequency band comprises a switch from one of the multiple different frequency bands to another of the multiple different frequency bands.
	However, Zhu discloses wherein the mobile device is adapted to communicate via a fifth generation (5G) wireless protocol that supports multiple different frequency bands, and wherein the change from the first cellular communication frequency band to the second cellular communication frequency band comprises a switch from one of the multiple different frequency bands to another of the multiple different frequency bands (‘while 5G networks are being deployed and evolving, 5G-capable end devices need to be supported in legacy networks, such as LTE networks. For example, the end devices may switch between different frequency bands, core networks, and radio access networks (RANs) that support either 4G or 5G standards’, ¶ 0002).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the mobile device is adapted to communicate via a fifth generation (5G) wireless protocol that supports multiple different frequency bands, and wherein the change from the first cellular communication frequency band to the second cellular communication frequency band comprises a switch from one of the multiple different frequency bands to another of the multiple different frequency bands’ as disclosed by Zhu into Ramamurthy in view of Ode so as to effectively reduce latency while switching wireless protocol and frequency bands in wireless communication system, Zhu ¶ 0011.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463